DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 5, 2021.
Currently, claims 1-2, 8-11, 14-15, 18-19, 24, 31, 33, 42, 45-46, and 52 are pending in the instant application. Claims 14-15, 18-19, 24, 31, 33, 42, 45-46, and 52 are withdrawn from further consideration as being drawn to a nonelected invention. 
Accordingly, claims 1-2 and 8-11 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim 8 remains rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on August 6, 2021 and for the reasons set forth below. 
Applicant's arguments filed on November 5, 2021 have been fully considered but they are not persuasive. Regarding claim 8 reciting SEQ ID NO:4 that is 100% identical to SEQ ID NO:2 already recited in claim by virtue of claim dependency from claim 1 such that “it is unclear why . 
Accordingly, this rejection is maintained. 

       New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “the hybridized nucleic acids comprising an aptamer-first passenger sequence nucleic acid, a microRNA (miRNA) guide strand, and a cholesterol-conjugated nucleic acid”. The recitation of “first” necessarily requires a subsequent number (e.g., second); however, the claims do not particularly point out and distinctly claim at least one other “passenger sequence” as part of the “hybridized nucleic acids”. Hence, it is unclear why the single “passenger sequence” is claimed as “first” passenger sequence. 
The instant claims recite “a passenger sequence of the miRNA guide strand”. It is noted that the “passenger” and “guide” strands (or sequences) are two separate, distinct entities constituting a precursor stem-loop miRNA. As such, it is unclear how a “miRNA guide strand” can possibly have “a passenger sequence”. 
1 recites the limitation "wherein the aptamer nucleic acid" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "wherein the second passenger sequence" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites that “the aptamer nucleic acid consists of, in the 5’ to 3’ orientation, SEQ ID NO:4, a spacer, and the sequence set forth in SEQ ID NO:5”. As an initial matter, “the aptamer nucleic acid” recited in claim 8 can only pertain to “wherein the aptamer nucleic acid comprises the sequence set forth in SEQ ID NO:2” recited in claim 1, wherein this limitation does not have proper antecedent basis as noted above. Hence, it is unclear whether the “aptamer nucleic acid” limitation of claim 8 pertains to “the aptamer-first passenger sequence nucleic acid” of claim 1. For examination purpose, the “aptamer nucleic acid” in claim 8 will be interpreted as “the aptamer-first passenger sequence nucleic acid” in claim 1(i).
Claim 8 recites the limitation "the tumor suppressor nucleic acid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant claims recite “the first passenger sequence comprises the sequence set forth in SEQ ID NO:5”. 
Applicant points out paragraphs 0004, 0167, and 0271 as well as Figure 1C as providing support for the amended claims. It is noted that the passages and Figure pointed out by applicant do not provide any written description support for the miR-26a passenger strand comprising SEQ ID NO:5.
unidentifiable as part of the passenger strand (3p) of a miR-26a stem loop precursor of human or mouse. All isoforms of miR-26a passenger strand for human miR-26a-1, human miR-26a-2, mouse miR-26a-1, and mouse miR-26a-2 have the identical 10-mer fragment of 5’-CCUAUUCUUG. See the attached “miRBase” citations and also the citation of record for applicant’s confirmation. Hence, the art-recognized passenger strand of miR-26a stem loop precursor consistently has a “U” base at position 9, not a “G” base as in SEQ ID NO:5. Hence, it is factually incorrect that SEQ ID NO:5 constitutes a passenger strand sequence of a miR-26a precursor, and the instant specification does not provide any detailed information regarding the nucleotide mismatch at position 9 of SEQ ID NO:5 and why the sequence having the mismatched base at position 9 should qualify as a “passenger sequence” for a miR-26a precursor. 
The instant claims also recite “the first passenger sequence and the second passenger sequence hybridize to the miRNA guide strand to form a functional mimic of miR-26a.”
It is noted that the passages and Figure pointed out by applicant do not provide any written description support for the function of the first passenger sequence and the second passenger sequence is “to form a functional mimic of miR-26a” by hybridizing to the miRNA guide strand. In fact, the instant specification does not even disclose “functional mimic of miR-26a”, and furthermore, the specification discloses “mimic” only pertaining to the single-stranded, mature miR-26a sequence (or the guide strand claimed the instant case), not the double-stranded duplex. Indeed, claim 2 expressly claims “the miRNA guide strand is capable of inhibiting expression of a cancer-associated nucleic acid”, thereby indicating that the “functional” sequence is the single-stranded miR-26a mature sequence, not the double-stranded, hybridized nucleic acid as claimed in the instant case. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635